PELHAM, J.
The defendant was tried and convicted for a violator of the prohibition law. The State introduced but one witness who testified to the time of the commission of the offense, and this witness testified that he did not remember the time when he bought the prohibited liquor, but .that “it was in the winter- and was before Christmas.” The evidence is not sufficient *173to show that the offense was committed within the period of the statute of limitations before the finding of the indictment. The defendant asked the general affirmative charge, and insists here that its refusal by the court below is error, because the evidence fails to show that the transaction occurred within the limitation prescribed by the statute in which the offense is punishable.
The record fails to present evidence from which a reasonable inference can be drawn that the offense was committed within the period prescribed by statute making it punishable, and the case must be reversed.—Yancey v. State, 1 Ala. App. 226, 55 South. 267.
Reversed and remanded.